UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4418


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LADARRELL JAVON CROCKETT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:15-cr-00101-TDS-1)


Submitted: March 25, 2021                                         Decided: April 20, 2021


Before KEENAN and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant. Michael A. DeFranco, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ladarrell Javon Crockett appeals from the district court’s judgment revoking his

supervised release and imposing a 14-month prison term, to be served consecutively to the

144-month federal prison term he was already serving. On appeal, Crockett’s attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious issues for appeal, but raising as issues for review whether the district court

failed to adequately consider Crockett’s non-frivolous arguments for a concurrent sentence

and whether his revocation sentence is otherwise plainly unreasonable. The Government

did not file a response brief, and Crockett—although notified of his right to do so—did not

file a pro se supplemental brief. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.”    Id. (internal quotation marks omitted).        In determining whether a

revocation sentence is plainly unreasonable, we must first determine whether the sentence

is procedurally or substantively unreasonable, see United States v. Padgett, 788 F.3d 370,

373 (4th Cir. 2015), evaluating the same general considerations “employ[ed] in our review

of original sentences,” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted). “A revocation sentence is procedurally reasonable if the district

court adequately explains the chosen sentence after considering the Sentencing Guidelines’

nonbinding Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a)

factors.”   Id. (internal footnote omitted); see 18 U.S.C. § 3583(e).            “Where the

                                               2
defendant . . . presents nonfrivolous reasons for imposing a different sentence than that set

forth in the advisory Guidelines, a district judge should address the party’s arguments and

explain why he has rejected those arguments.” Slappy, 872 F.3d at 207 (internal brackets

and quotation marks omitted). “[A] revocation sentence is substantively reasonable if the

court sufficiently states a proper basis for its conclusion that the defendant should receive

the sentence imposed.” Id. (internal quotation marks and brackets omitted). Only if we

determine that a revocation sentence is unreasonable do we consider whether the sentence

“is plainly so, relying on the definition of plain used in our plain error analysis—that is,

clear or obvious.” Id. at 208 (internal quotation marks and brackets omitted). “If a

revocation sentence—even an unreasonable one—is not plainly unreasonable, we will

affirm it.” Id. (internal quotation marks omitted).

       We find no unreasonableness, plain or otherwise, in Crockett’s revocation sentence.

The district court properly calculated Crockett’s advisory policy statement sentence at 24

months’ imprisonment based on his Grade A violation, Category IV criminal history, and

the relevant statutory maximum, U.S. Sentencing Guidelines Manual § 7B1.4(a),

(b)(3)(A), p.s. The court heard argument from counsel and Crockett’s allocution. After

considering these matters, the advisory policy statement sentence, and applicable § 3553(a)

factors, the district court explained its reasons for imposing the 14-month consecutive term.

The district court’s reasons—which addressed counsel’s arguments for a concurrent

term—are grounded in factors appropriate for consideration in the revocation sentencing

context, namely, the nature and circumstances of Crockett’s violative conduct, his history

and personal characteristics, the needs for the sentence to afford adequate deterrence and

                                             3
to protect the public, and the sanctioning of Crockett’s breach of trust while on release,

see 18 U.S.C. §§ 3553(a)(1), (2)(B)-(C), 3583(e); USSG Ch. 7, Pt. A, introductory cmt.

3(b) (“[A]t revocation the [district] court should sanction primarily the defendant’s breach

of trust. . . . [T]he sanction for the violation of trust should be in addition, or consecutive,

to any sentence imposed for the new [violative] conduct.”). The court adequately explained

its rationale for imposing the consecutive 14-month sentence, and the court’s sentencing

decision properly comports with USSG § 7B1.3(f), p.s. (directing that “[a]ny term of

imprisonment imposed upon the revocation of . . . supervised release shall be ordered to be

served consecutively to any sentence of imprisonment that the defendant is serving”).

There further is no evidence in the record rebutting the presumption of reasonableness

afforded to the 14-month sentence, see United States v. Louthian, 756 F.3d 295, 306

(4th Cir. 2014), or indicating that the sentence is unreasonable, much less plainly so,

see Padgett, 788 F.3d at 373.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal.           We therefore affirm the district court’s

revocation judgment. This court requires that counsel inform Crockett, in writing, of his

right to petition the Supreme Court of the United States for further review. If Crockett

requests that a petition be filed, but counsel believes that such a petition would be frivolous,

then counsel may move this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Crockett.




                                               4
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          5